Citation Nr: 1312076	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in April 2011 for additional development.

The appeal as to the issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran's service-connected right and left knee disorders aggravate his current back disorder, diagnosed as ankylosing spondylitis of the thoracolumbar spine. 


CONCLUSION OF LAW

A back disability, diagnosed as ankylosing spondylitis of the thoracolumbar spine, is secondary to the Veteran's service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim for entitlement to service connection for a back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a back disability, diagnosed as ankylosing spondylitis of the thoracolumbar spine.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran maintains that he has a back disability due to in-service meningococcemia and thus service connection is warranted for this condition as a residual of that illness.  The Veteran also contends that a back disability is secondary to his service-connected right and left knee disabilities.  
Current medical evidence shows that the Veteran was diagnosed as having  ankylosing spondylitis of the thoracolumbar spine.  Ankylosing spondylitis is rheumatoid arthritis of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995). 

On VA examination in October 2008, the examiner concluded that it would be "mere speculation" to say that there is a causal relationship between the Veteran's current low back arthritis secondary to meningococcemia while on active duty. 

In September 2011, the Veteran was provided with a VA neurological examination.  The Veteran's reported history included multiple spinal taps for in-service meningococcus meningitis.  He reported that since then, he has had constant low back pain, without radiation to the lower extremities.  Following physical examination, the diagnosis was normal neurological examination.  The examiner opined that "it is not at least as likely as not" that the Veteran's current back problem was caused by the spinal taps done for his meningitis.  The examiner explained that "there is no logical explanation as to why a spinal tap would cause back pain for 40 years."  The examiner reported that it was much more likely that the Veteran has a chronic strain or possibly degenerative disease to explain his symptoms.  The examiner also opined that "it is also not at least as likely as not" that the Veteran's meningitis and the spinal taps aggravated an existing disorder for the same reasons.

In August 2012, the Veteran was afforded a VA general medical examination to further evaluate the nature and etiology of his back disorder.  The examiner opined that the spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for the opinion was that the Veteran has "HLA B27+ ankylosing spondylitis.  This is genetic."  The examiner further reported that the Veteran was treated by his rheumatologist and that a back disorder was not diagnosed until approximately 38 years after his military service.  The examiner also concluded that the Veteran's back disorder was "at least as likely as not" aggravated beyond its natural progression by his service-connected right and left knee disabilities.  The examiner stated that while researching ankylosing spondylitis, "it was noted that physical therapy and exercise help with the pain of the condition, as well as increasing strength and flexibility which would slow the course of the disease."  The examiner felt that due to the Veteran's service-connected bilateral knee condition, he would be unable to exercise to aid in the slowing of the progression of the ankylosing spondylitis.  However, the examiner was not able to provide a baseline level of severity of the back disorder.  The rationale provided was that the "Veteran had been service-connected for bilateral knees long before his ankylosing spondylitis was diagnosed.  Even though the literature states that ankylosing spondylitis sometimes takes 5-10 years to diagnose, the Veteran was not diagnosed with this until 38 years after he got out of the military, plus it is genetic since he is HLA B27 positive."          

The September 2011 and August 2012 VA examiners opinions are the only competent opinions of record addressing the relationship between the Veteran's current back disability to his active service, to include as a residual of meningococcemia.  Both opinions are negative to the claim.  As such, service connection for a back disability is denied on a direct incurrence basis.  

Additionally, there is no medical evidence to show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  

Despite the foregoing, the medical evidence reflects that the service-connected right and left knee disorders aggravated the Veteran's lumbosacral spine disorder.  The August 2012 VA examiner explained that the Veteran's bilateral knee disabilities prevent him from exercising which would aid in the slowing of the progression of the ankylosing spondylitis of the thoracolumbar spine.  There are no other opinions of record to contradict this opinion.

The August 2012 VA examiner could not establish a baseline level of disability prior to the aggravation of the back disability by the service-connected right and left knee disabilities.  As noted above, the regulations addressing aggravation of disabilities note that if the degree of disability at the time of entrance into service, or as in this case, prior to the onset of aggravation from the back disability, is not ascertainable in terms of the schedule, no deduction will be made.  See 38 C.F.R. § 4.22 (2012).  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a back disability, diagnosed as ankylosing spondylitis of the thoracolumbar spine.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disability, diagnosed as ankylosing spondylitis of the thoracolumbar spine, secondary to the Veteran's  service-connected right and left knee disabilities, is granted.


REMAND

The Veteran has claimed entitlement to a TDIU rating.  However, that claim is inextricably intertwined with the Board's grant of service connection for the lumbar spine disability.  That is, the potential exists for the TDIU issue to be affected by the grant of service connection once a disability rating and effective date have been assigned.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded for reconsideration after a disability rating and effective date for his lumbar spine disability has been assigned.

Accordingly, the case is remanded for the following action:

Following the assignment of a disability rating and effective date for the Veteran's lumbar spine disability, readjudicate the Veteran's claim for TDIU.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 
 
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


